DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/23/2022 wherein claims 1, 3 and 15 have been amended.
Claims 1-4 and 10-15 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 6/13/2022 overcome the rejection of claims 1, 3 and 15 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2009/083131; machine translation provided).
Lindner is directed to cosmetic composition comprising water-soluble care component comprising a copolymer made via free radical copolymerization comprising A) one or more acrylamidoalkyl sulphonic acids, B) one or more olefinically unsaturated, noncationic, comonomers having at least one oxygen, nitrogen, Sulphur or phosphorous, C) one or more singly or multiply olefinically unsaturated, optionally crosslinking, macromonomers which each have at least one oxygen, nitrogen, sulphur or phosphorus atom and a number average molecular weight of greater than or equal to 200 g/mol, D) where the copolymerization is optionally carried out in the presence of at least one polymeric additive having a number average molecular weights from  200 g / mol to 109 g / mol (see abstract). 
The acrylamido sulphonic acid of component A has the structure: 
    PNG
    media_image1.png
    103
    176
    media_image1.png
    Greyscale
(see page 15 of WO document; structure 2) wherein Z is a C1-C8 alkyl in an amount of 49-98.49% by weight of copolymer (see instant claim 1C).
Component C of Lindner has the structure 
    PNG
    media_image2.png
    106
    324
    media_image2.png
    Greyscale
(see page 10 of WO document; structure 1) wherein Y is O, v and w are greater than 1 and individually between 0-500 (see page 5 of translation) and is present in an amount up to 99.39 and preferably in the ranges of 0.5-30% and 70-99% (see page 6 of translation) (see instant claims 1B and 4). Regarding the length of the ethylene oxide (EO) and propylene oxide (PO) chains, this would have been an adjustable and optimizable parameter given that the range of Lindner overlaps with the instant claimed range. See MPEP 2144.05(I).
Component D may be that of diallyldimethylammonium chloride (DADMAC) and may be present in an amount of from 0-90%, preferably from 1-20% by weight (see page 7 of translation) (see instant claims 1A and 3),
Thus, in all, Lindner teaches a copolymer comprising components A, B and C of instant claim 1 in overlapping amounts. 
The copolymer of Lindner is to have a final molecular weight of 103 to 109 g/mol (see page 3 of translation) (see instant claims 1 and 10). It is noted that overlapping ranges are indicia of obviousness. See MPEP 2144.05(I).
The composition comprising the copolymer may comprise soaps such as sodium stearate (i.e. cleansing ingredient) (see page 14 of translation).
Lindner teaches that their composition may include emulsifier and surfactants (see page 14 of translation) (see instant claim 11).
Regarding instant claims 12 and 13, the composition being a ‘shampoo for cleansing keratin fibers’ is an intended use. See MPEP 2111.02(II). Moreover, given that Lindner teaches that their composition may be used for cleansing and applicable on to the hair (see abstract and claim 14 of translation) (see instant claim 14), it would be obvious to envisage using the composition as a shampoo for cleaning keratin fibers (i.e. hair). 
Methods are described for making cosmetic compositions comprising the copolymer wherein the copolymer is mixed with additional ingredients such as vitamins (see page 9 and Examples 1-IV of translation)
The only difference between Lindner and the instant claims is that Lindner does not teach the specific combination of components as claimed in a single embodiment (a copolymer comprising the elected species of A, B and C), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Lindner, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of monomers from within Lindner’s disclosure, to arrive at a copolymers and composition such as that claimed with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611